
	
		I
		112th CONGRESS
		2d Session
		H. R. 3789
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Ms. DeLauro
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish clear
		  regulatory standards for mortgage servicers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulation of Mortgage Servicing Act of
			 2012.
		2.Standards for
			 mortgage servicers
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631) is amended by adding at the end the
			 following new section:
				
					129I.Standards for
				servicers of residential mortgages
						(a)DefinitionsIn
				this section, the following definitions shall apply:
							(1)Alternative to
				foreclosureThe term alternative to
				foreclosure—
								(A)means a course of
				action with respect to a mortgage offered by a servicer to a borrower as an
				alternative to a covered foreclosure action; and
								(B)includes a short
				sale and a deed in lieu of foreclosure.
								(2)BorrowerThe
				term borrower means a mortgagor under a mortgage who is in default
				or at risk of imminent default, as determined by the Director, by rule.
							(3)Covered
				foreclosure actionThe term covered foreclosure
				action means a judicial or nonjudicial foreclosure.
							(4)Independent
				reviewerThe term independent reviewer—
								(A)means an entity
				that has the expertise and capacity to determine whether a borrower is eligible
				to participate in a loan modification program; and
								(B)includes—
									(i)an
				entity that is not a servicer; or
									(ii)a
				division within a servicer that is independent of, and not under the same
				immediate supervision as, any division that makes determinations with respect
				to applications for loan modifications or alternatives to foreclosure.
									(5)Loan
				modification programThe term loan modification
				program—
								(A)means a program or
				procedure designed to change the terms of a mortgage in the case of the
				default, delinquency, or imminent default or delinquency of a mortgagor;
				and
								(B)includes—
									(i)a
				loan modification program established by the Federal Government, including the
				Home Affordable Modification Program of the Department of the Treasury;
				and
									(ii)a
				loan modification program established by a servicer.
									(6)MortgageThe
				term mortgage means a federally related mortgage loan, as defined
				in section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
				2602(3)), that is secured by a first or subordinate lien on residential real
				property that is the primary residence of the borrower.
							(7)ServicerThe
				term servicer—
								(A)has the same
				meaning as in section 6(i) of the Real Estate Settlement Procedures Act of 1974
				(12 U.S.C. 2605(i)); and
								(B)includes a person
				responsible for servicing a pool of mortgages.
								(b)Single point of
				contact
							(1)Case Manager
				RequiredA servicer shall assign 1 case manager to each borrower
				that seeks a loan modification or an alternative to foreclosure.
							(2)Duties of Case
				ManagerThe case manager assigned under paragraph (1) shall be an
				individual who—
								(A)manages the
				communications between the servicer and the borrower;
								(B)has the authority
				to make decisions about the eligibility of the borrower for a loan modification
				or an alternative to foreclosure;
								(C)is available to
				communicate with the borrower by telephone and email during business hours;
				and
								(D)remains assigned
				to the borrower until the earliest of—
									(i)the date on which
				the borrower accepts a loan modification or an alternative to
				foreclosure;
									(ii)the date on which
				the servicer forecloses on the mortgage of the borrower; or
									(iii)the date on
				which a release of the mortgage of the borrower is recorded in the appropriate
				land records office, as determined by the Director, by rule.
									(3)Assistance for
				Case ManagersA servicer may assign an employee to assist a case
				manager assigned under paragraph (1), if the case manager remains available to
				communicate with the borrower by telephone and email.
							(c)Determination of
				eligibility for loan modification program or alternative to foreclosure
				required before foreclosure
							(1)Initiation of
				Covered Foreclosure ActionsA servicer may not initiate a covered
				foreclosure action against a borrower unless the servicer has—
								(A)completed a full
				review of the file of the borrower to determine whether the borrower is
				eligible for a loan modification or an alternative to foreclosure;
								(B)made a reasonable
				effort to obtain the information necessary to determine whether the borrower is
				eligible for a loan modification or an alternative to foreclosure, as described
				in paragraph (3); and
								(C)offered the
				borrower a loan modification or an alternative to foreclosure, if the borrower
				is eligible for the loan modification or alternative to foreclosure.
								(2)Suspension of
				Covered Foreclosure Actions
								(A)In
				generalA servicer shall suspend a covered foreclosure action
				that was initiated before the date of enactment of this section until the
				servicer—
									(i)completes a full
				review of the file of the borrower to determine whether the borrower is
				eligible for a loan modification or an alternative to foreclosure;
									(ii)notifies the
				borrower of the determination under clause (i); and
									(iii)offers the
				borrower a loan modification or an alternative to foreclosure, if the borrower
				is eligible for a loan modification or an alternative to foreclosure.
									(B)SuspensionDuring
				the period of the suspension under subparagraph (A), a servicer may not—
									(i)send a notice of
				foreclosure to a borrower;
									(ii)conduct or
				schedule a sale of the residential real property securing the mortgage of the
				borrower; or
									(iii)cause final
				judgment to be entered against the borrower.
									(C)Reasonable
				effortsA servicer is not required to suspend a covered
				foreclosure action under subparagraph (A) if the servicer—
									(i)makes a reasonable
				effort to obtain information necessary to determine whether the borrower is
				eligible for a loan modification or an alternative to foreclosure, as described
				in paragraph (3); and
									(ii)documents that
				the servicer has not received information necessary to determine whether the
				borrower is eligible for a loan modification or an alternative to foreclosure
				before the end of the applicable period under paragraph (3).
									(D)Rule of
				constructionNothing in this section may be construed to require
				a servicer to delay an unavoidable foreclosure, such as foreclosure that
				results from a borrower abandoning the residential real property securing the
				mortgage of such borrower.
								(3)Reasonable
				effort to obtain necessary informationA servicer shall be deemed
				to have made a reasonable effort to obtain information necessary to determine
				whether the borrower is eligible for a loan modification or an alternative to
				foreclosure if such servicer takes the following steps:
								(A)30-day period
				after delinquency
									(i)In
				generalDuring the 30-day period beginning on the date of
				delinquency of the borrower, the servicer shall attempt to establish contact
				with the borrower by—
										(I)making not fewer
				than 4 telephone calls to the telephone number on record for the borrower, at
				different times of the day; and
										(II)sending not fewer
				than 2 written notices to the borrower at the address on record for the
				borrower, at least 1 of which shall be delivered by certified mail, requesting
				that the borrower contact the servicer.
										(ii)Contact not
				establishedIn the case that
				a servicer is not able to establish contact with the borrower by telephone
				under subclause (I) of clause (i) or such borrower does not respond to the
				notices sent under subclause (II) of such clause, such servicer shall,
				following a third party review under subsection (d), notify the borrower that
				the servicer intends to initiate or continue a covered foreclosure action.
									(B)Contact
				established with borrowerIn the case that a servicer is able to
				establish contact with the borrower under subparagraph (A)(i), the servicer
				shall—
									(i)notify the
				borrower, in writing, that the servicer lacks information necessary to
				determine whether the borrower is eligible for a loan modification or an
				alternative to foreclosure; and
									(ii)send the borrower a written request that
				the borrower transmit to the servicer, not later than 30 days after the date on
				which such request sent by the servicer is postmarked, all information
				necessary to determine whether the borrower is eligible for a loan modification
				or an alternative to foreclosure.
									(C)Necessary
				information not receivedIn
				the case that the servicer does not receive from the borrower all information
				requested under clause (ii) of subparagraph (B) within the time period
				described in such subparagraph, the servicer shall send the borrower an
				additional written request that the borrower transmit to the servicer, not
				later than 15 days after the date on which such request sent by the servicer is
				postmarked, all information necessary to determine whether the borrower is
				eligible for a loan modification or an alternative to foreclosure.
								(D)Notification of
				foreclosureIn the case that
				the servicer does not receive from the borrower all information requested under
				subparagraph (C) within the time period described in such subparagraph, the
				servicer shall, following a third party review under subsection (d), notify the
				borrower that the servicer intends to initiate or continue a covered
				foreclosure action.
								(d)Third party
				review
							(1)In
				generalUnless otherwise provided for in this subsection, before
				a servicer notifies a borrower that the borrower is not eligible for a loan
				modification or an alternative to foreclosure, the servicer shall obtain the
				services of an independent reviewer to—
								(A)review the file of
				the borrower; and
								(B)determine whether
				the borrower is eligible for a loan modification or an alternative to
				foreclosure.
								(2)ExemptionParagraph
				(1) shall not apply to a servicer that is a community financial institution, as
				defined in section 2(10) of the Federal Home Loan Bank Act (12 U.S.C.
				1422(10)).
							(e)Bar to
				foreclosure actions
							(1)In
				GeneralSubject to paragraph (2), a violation of this Act shall
				be a bar to a covered foreclosure action.
							(2)Effect of
				Subsequent ComplianceIf a servicer is in compliance with this
				section, the servicer may bring or proceed with a covered foreclosure action,
				without regard to a prior violation of this section by the servicer.
							(f)Liability
							(1)In
				generalA servicer that fails to comply with any requirement
				imposed under this section shall be liable to a borrower in the same manner
				that a creditor who fails to comply with any requirement under this chapter is
				liable to a person under section 130.
							(2)Joint and
				several liabilityA creditor or assignee that is connected to a
				mortgage serviced by a servicer that fails to comply with any requirement
				imposed under this section shall, with respect to that mortgage, have joint and
				several liability with such servicer for such failure to
				comply.
							.
			(b)Table of
			 contentsThe table of contents of chapter 2 of such Act is
			 amended by adding at the end the following new item:
				
					
						129I. Standards for servicers of
				residential
				mortgages.
					
					.
			3.RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Director of the Bureau of Consumer Financial
			 Protection, in consultation with the Secretary of Housing and Urban Development
			 and the Secretary of the Treasury, shall issue regulations to carry out the
			 amendments made by this Act.
		4.ReportNot later than 1 year after the date of
			 enactment of this Act, the Director of the Bureau of Consumer Financial
			 Protection shall submit to Congress a report that contains—
			(1)an evaluation of
			 the effect of the amendments made by this Act on—
				(A)State law;
			 and
				(B)communication
			 between servicers and borrowers; and
				(2)a description of
			 any problems concerning the implementation of this Act.
			
